



Exhibit 10.92




RETENTION AGREEMENT




THIS RETENTION AGREEMENT (the “Agreement”), effective as of August 1, 2017, is
made and entered into by and between Blackbaud, Inc., a Delaware corporation
(the “Company”), and __________________ (“Employee”).


WITNESSETH:


WHEREAS, the Company presently employs Employee; and


WHEREAS, the Company and Employee desire to set forth consideration to be paid
to Employee in the event that Employee’s employment with the Company is
terminated without “Cause” by the Company or for “Good Reason” by Employee
following a “Change in Control” of the Company, all as defined herein.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, including the continued
employment of Employee by the Company and the compensation received by Employee
from the Company from time to time, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


1.    Definitions. For the purposes of the Agreement, the following terms shall
be defined as set out below:
a.    “Effective Date.” The “Effective Date” shall mean the date first written
above.    
b.    “Change In Control.” A “Change in Control” shall be deemed to have
occurred upon the consummation of (i) a merger or consolidation in which the
shareholders of the Company immediately prior to the merger or consolidation
cease to own at least 50% of the combined entity immediately following the
merger or consolidation; (ii) a sale of all or substantially all of the assets
of the Company; (iii) the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act
of 1934, as amended) of beneficial ownership of any capital stock of the
Company, if, after such acquisition, such individual, entity or group owns more
than 50% of either (A) the then-outstanding common stock of the Company or (B)
the combined voting power of the then-outstanding securities of the Company
entitled to vote in the election of directors; or (iv) the liquidation or
dissolution of the Company.
c.    “Cause.” “Cause” shall mean:


i.    Employee’s conviction of, or plea of no contest to, any crime (whether or
not involving the Company) that constitutes a felony in the jurisdiction in
which Employee is charged, other than unintentional motor vehicle felonies,
routine traffic citations or a felony predicated exclusively on Employee’s
Vicarious Liability. “Vicarious Liability” for purposes of this Agreement shall
mean any act for which Employee is constructively liable, including, but not
limited to, any liability that is based on acts of the Company for which
Employee is charged solely as a result of his or her offices with the Company
and in which he or she was not directly involved or did not have prior knowledge
of such actions or intended actions;


ii.    Any act of theft, fraud or embezzlement, or any other willful misconduct
or willfully dishonest behavior by Employee;


iii.    Employee’s failure or refusal to perform his or her reasonably-assigned
duties (consistent with past practice of the Company and other than due to a
Disability), provided that such failure or refusal is not corrected as promptly
as practicable, and in any event within thirty (30) calendar





--------------------------------------------------------------------------------




days after Employee shall have received written notice from the Company stating
the nature of such failure or refusal;


iv.    Employee’s willful violation of any of his or her obligations contained
in that certain employee agreement between Employee and the Company, which
violation is of a character that is likely to materially injure the Company, as
determined by the Company in good faith;


v.     Personal conduct by Employee (including employee harassment or
discrimination) which materially discredits or damages the Company or any
subsidiary; and/or


vi.    Employee’s illegal use of controlled substances.


d.    “Good Reason.” “Good Reason” shall mean any of the occurrences described
in (i) through (iv) below other than as consented to in writing by Employee,
provided, however, that Employee must provide written notice to the Company of
such occurrence and his or her anticipated termination for Good Reason within
ninety (90) days after the initial existence of such occurrence and such
termination shall not become effective until the occurrence goes uncorrected by
the Company for thirty (30) days after receiving detailed written notice from
Employee:


i.    Any materially adverse change or material diminution in the office, title,
duties, powers, authority or responsibilities of Employee, provided such change
or diminution continues uncorrected for a period of thirty (30) calendar days
after the Company shall have received written notice from Employee stating the
nature of such change or diminution;


ii.    A material reduction in Employee’s then-current base salary;


iii.    Failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any purchaser of all or substantially
all of the assets of the Company within thirty (30) calendar days after a sale
or transfer of such assets; and/or


iv.    A relocation of the Employee’s principal location as assigned to him or
her by the Company, to a location more than forty (40) miles from his or her
existing principal location, provided that such relocation materially increases
Employee’s commute to work, or a materially adverse change in the business
travel requirements of Employee’s position.


e.    “Disability.” “Disability” shall mean Employee’s inability due to a
physical or mental impairment to perform the essential functions of his or her
job, with or without reasonable accommodation, for a period of at least ninety
(90) consecutive or non-consecutive days in any twelve (12) month period.


f.    “Term.” The “Term” of this Agreement shall mean an initial period of three
(3) years following the Effective Date, plus successive one (1) year renewal
periods thereafter so long as the Company does not provide Employee with written
notice of its intention not to renew this Agreement at least ninety (90) days
prior to the expiration of the initial three (3) year period or any additional
one (1) year renewal period.


g.    “Termination Date.” “Termination Date” shall mean the effective date of
Employee’s termination of employment with the Company.


h.    “Termination Compensation.” “Termination Compensation” shall have the
meaning ascribed to it in Section 2(a) of this Agreement.


i.    “Effective Release.” An “Effective Release” is defined as a general
release of claims in favor of the Company in a form reasonably acceptable to the
Company’s counsel that is executed by Employee





--------------------------------------------------------------------------------




after the Termination Date and within any consideration period required by
applicable law and that is not revoked by Employee within any legally-prescribed
revocation period.


j.     “Code.” The “Code” shall mean the Internal Revenue Code of 1986, as
amended.


2.    Compensation upon Termination. Upon termination of employment by either
party for any reason whatsoever, Employee shall be entitled to continue to
receive his/her base salary, minus applicable withholdings required by law or
authorized by Employee, and any accrued, unpaid and appropriately documented
business expenses through the Termination Date. In addition, during the Term of
this Agreement, upon termination of Employee’s employment within twelve (12)
months after a Change in Control, either (i) by the Company without Cause, or
(ii) by Employee for Good Reason, and conditioned upon Employee’s execution of
an Effective Release, Employee shall be entitled to, in lieu of any other
severance benefit:


a.    Payment of an amount equal to one and one-half (1.5) times his/her base
salary at the rate in effect on the Termination Date, minus applicable
withholdings required by law or authorized by Employee (the “Termination
Compensation”), with such amount to be paid in a lump sum within sixty (60) days
following the Termination Date (subject to Employee’s execution of an Effective
Release);


b.    Conditioned on Employee’s proper and timely election to continue his/her
health insurance benefits under COBRA after the Termination Date, reimbursement
of Employee’s applicable COBRA premiums minus applicable withholdings required
by law or authorized by Employee for the lesser of: (i) twelve (12) months
following the Termination Date; or (ii) until Employee becomes eligible for
insurance benefits from another employer;


c.    One hundred percent (100%) of all then outstanding and unvested stock
options and other equity awards held by Employee shall become vested and
immediately and fully exercisable, notwithstanding any provision in any award
agreement, but subject to applicable withholdings required by law or authorized
by Employee.


d.     If the Termination Compensation or other benefit provided to Employee
pursuant to this Agreement is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (“Section 409A”), then (i) if the sixty (60) day period following the
Termination Date begins in one calendar year and ends in the next calendar year,
the Termination Compensation and/or other benefit shall not be paid until that
next calendar year, and (ii) if Employee is deemed by the Company to be a
“specified employee” within the meaning of Section 409A(2)(B)(i) of the Code, no
payments of any of such Termination Compensation and/or other benefit shall made
for six (6) months plus one (1) day after the Termination Date (the “New Payment
Date ”). The aggregate of any such payments that would have otherwise been paid
during the period between the Termination Date and the New Payment Date shall be
paid to the Employee in a lump sum on the New Payment Date (or, if not a
business day, the first business day thereafter).


e.    Upon termination of employment (i) due to Employee’s death, (ii) due to
Employee’s Disability, (iii) by the Company for Cause, (iv) by Employee without
Good Reason, or (v) following the Term of this Agreement, Employee shall not be
entitled to additional compensation under this Agreement.


3.    Section 409A. It is intended that this Agreement and the payments
hereunder will, to the fullest extent possible, be exempt from Section 409A and
the Agreement shall be interpreted to that end to the fullest extent possible.
In this regard, it is intended that the Termination Compensation payable under
Section 2 be exempt from Section 409A to the maximum extent possible as a
short-term deferral under Treas. Reg. §1.409A-1(b)(4) and/or as separation pay
upon involuntary separation from service under Treas. Reg. §1.409A-1(b)(9)(iii).
However, to the extent that any such payment or benefit (or portion thereof)
provided pursuant to this Agreement is determined to be subject to Section 409A,
this Agreement shall be interpreted in a manner that complies with Section 409A
to the fullest extent possible. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits that are





--------------------------------------------------------------------------------




considered separation pay upon involuntary separation from service under Treas.
Reg. §1.409A-1(b)(9)(iii) or nonqualified deferred compensation under Section
409A upon or following a termination of employment, unless such termination is
also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section 409A.
For purposes of any such provision of this Agreement relating to any such
payments or benefits, references to a “termination,” “termination of employment”
or like terms shall mean “separation from service.” In no event may Employee,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement which constitutes a deferral of compensation within the
meaning of Section 409A. Notwithstanding anything in this Agreement to the
contrary, the right to receive installment payments hereunder shall be treated
as a right to receive a series of separate payments in accordance with Section
409A and Treas. Reg. §1.409A-2(b)(2)(iii). Notwithstanding any other provisions
of this Agreement, the Company does not guarantee that any nonqualified deferred
compensation under this Agreement complies with or is exempt from Section 409A,
and shall not have any liability to or indemnify Employee or any other person
with respect to any tax consequences that arise from any failure to comply with
or meet an exemption under Section 409A.


4.    Excess Parachute Payments. If any payments or benefits received or to be
received by Employee pursuant to this Agreement in connection with or contingent
on a change in ownership or control are deemed to be an “excess parachute
payment” within the meaning of Section 280G of the Code (“Excess Parachute
Payment”), then, at the Company’s election, such payments under this Agreement
shall either be paid in full or reduced to the extent necessary to avoid being
considered an Excess Parachute Payment, based upon the Company’s determination,
in its sole discretion, as to which alternative results in the better tax
consequences for the Employee.


Notwithstanding any other provision of this Agreement to the contrary, if any
payments or benefits provided or to be provided to or for the benefit of
Employee (or Employee’s beneficiary, legal representatives or estate, as the
case may be) by the Company (or any successors thereto) (the “Payments”) that,
but for this Section 5, would be considered Excess Parachute Payments, then such
Payments shall be limited to the greatest amount which may be paid or provided
to or in respect of under Section 280G of the Code without causing the
imposition of an excise tax on Employee under Section 4999 of the Code (or any
successor provision), but only if, by reason of such reduction, the net
after-tax benefit to Employee of such reduced Payments shall exceed the net
after-tax benefit of the Payments if such reduction were not made. The
determination of whether any of the Payments would be considered Excess
Parachute Payments and the calculation of all the amounts referred to in this
Section 5, including the relative net after-tax benefits (which shall take into
account, without limitation, all applicable federal, state and local employment,
income and excise taxes), shall be made by a nationally or regionally recognized
accounting firm selected by the Company (the “Accounting Firm”). The Company and
Employee agree to cooperate generally and in good faith regarding such
determination. Any final determination by the Accounting Firm shall be binding
upon the Company and Employee. In the event that the Payments to or in respect
of Employee are to be reduced in accordance with this Section 5, the reductions
shall be made in the following order: (i) any Payments that became fully vested
prior to the Change in Control triggering application of this Section 5 and that
pursuant to paragraph (b) of Treas. Reg. §1.280G-1, Q/A 24 are treated as Excess
Parachute Payments solely by reason of the acceleration of their originally
scheduled dates of payment shall be reduced, by cancellation of the acceleration
of their dates of payment to the extent that would not result in Employee being
subject to a tax under Section 409A of the Code; (ii) any severance payments or
benefits, performance-based cash or performance-based equity incentive awards,
or other Payments, in all cases the full amounts of which are treated as
contingent on the triggering Change in Control under Section 280G of the Code
pursuant to paragraph (a) of Treas. Reg. §1.280G-1, Q/A 24, shall be reduced to
the extent that such reduction would not result in Employee being subject to a
tax under Section 409A of the Code; (iii) any equity incentive awards, or cash
nonqualified deferred compensation amounts, that vest solely based on Employee’s
continued service with the Company, and that pursuant to paragraph (c) of Treas.
Reg. §1.280G-1, Q/A 24 are treated as contingent on the triggering Change in
Control event under Section 280G of the Code because they become vested as a
result thereof, to the extent that such reduction would not result in Employee
being subject to a tax under Section 409A of the Code; and (iv) reduction in any
other payments or benefits to the extent necessary but in a manner that would
not result in Employee being subject to a tax under Section 409A of the Code.
Within





--------------------------------------------------------------------------------




each such category, the Payments that will result in the greatest present value
reduction in the Payments with the least reduction in economic value to Employee
shall be reduced first.


5.    Employment At Will. Nothing herein is meant to alter the “at will” status
of Employee’s employment with the Company. Subject to the provisions of
Paragraph 2 regarding a “Change in Control,” Employee’s employment with the
Company may be terminated at any time, for any or no cause or reason, by either
Employee or by the Company.


6.    Notice. Any notice required or permitted hereunder shall be made in
writing (a) either by actual delivery of the notice into the hands of the party
thereto entitled, by messenger, by fax or by over-night delivery service or (b)
by the mailing of the notice in the United States mail, certified or registered
mail, return receipt requested, all postage pre-paid and addressed to the party
to whom the notice is to be given at the party’s respective address set forth
below, or such other address as the parties may from time to time designate by
written notice as herein provided.


If to Employee:                See Company records
                        


If to the Company:            Blackbaud, Inc.
2000 Daniel Island Drive
Charleston, SC 29492-7541
Attn: EVP of Human Resources


The notice shall be deemed to be received, if sent per subsection (a), on the
date of its actual receipt by the party entitled thereto and, if sent per
subsection (b), on the third day after the date of its mailing.


7.    Amendment. No amendment or modification of this Agreement shall be valid
or binding upon the Company unless made in writing and signed by a duly
authorized representative of the Company, or upon Employee unless made in
writing and signed by Employee.


8.    Entire Agreement. This Agreement contains all of the terms agreed upon by
the parties with respect to Employee’s compensation upon a Change of Control and
supersedes all prior agreements, arrangements and communications between the
parties dealing with such subject matter, whether oral or written.


9.    Governing Law. This Agreement and all questions arising in connection
herewith shall be governed by the laws of the State of South Carolina.


10.    General Provisions. This Agreement shall be binding upon and inure to the
benefit of Employee and the Company and their respective heirs, executors,
administrators, legal representatives, successors and assigns (provided,
however, that this Agreement may not be assigned by Employee to any other person
or entity). Any waiver or accommodation by the Company or Employee at any time
shall not act as, or be deemed to be, a continuing waiver or accommodation and
shall not require the Company or Employee to provide any future or later waiver
or accommodation. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall be and constitute one and the same instrument.


    



















--------------------------------------------------------------------------------
























IN WITNESS WHEREOF, the parties have executed this Retention Agreement effective
as of the day and year first above written.


BLACKBAUD, INC.




____________________________________
By:
Title:


EMPLOYEE:




                                                    
                            





